     Case: 4:21-cv-01127-AGF Doc. #: 1 Filed: 09/15/21 Page: 1 of 22 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

JOSHUA BRENNER, Individually and                  )
on behalf of all others similarly situated,       )   CLASS ACTION COMPLAINT
                                                  )
                         Plaintiffs,              )
v.                                                )   Case No.: 4:21-cv-1127
                                                  )
WATCH GANG, INC.                                  )
                                                  )
&                                                 )
                                                  )
MATTHEW GALLAGHER                                 )
                                                  )
&                                                 )
                                                  )
ATTENTIVE MOBILE, INC.                            )   JURY TRIAL DEMANDED
                                                  )
                                                  )
                         Defendant.               )


                       COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW Plaintiff Joshua Brenner, individually and on behalf of all others similarly

situated, and through undersigned counsel, and for his Complaint against Defendant Watch Gang,

Inc. (“WGI”), Defendant Matthew Gallagher (“Gallagher”), and Defendant Attentive Mobile, Inc.

(“AMI” and together with WGI and Gallagher, “Defendants”) and for their violations under the

Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”), and Mo. Rev. Stat 407.010,

Missouri Merchandising Practices Act (“MMPA”), states to the Court as follows:

                                          INTRODUCTION

        1.      The TCPA was enacted in response to widespread public outrage about the

proliferation of intrusive, nuisance telemarketing practices. Mims v. Arrow Fin. Servs., LLC, 132 S.

Ct. 740, 745 (2012).

        2.      Defendants, upon information and belief, make auto-dialed calls and send text


                                                 1
   Case: 4:21-cv-01127-AGF Doc. #: 1 Filed: 09/15/21 Page: 2 of 22 PageID #: 2



messages to individuals across the country.

        3.      Defendants attempts to telemarket their products and services to consumers across

the country.

        4.      Defendants WGI and Gallagher sell watches and watch memberships to consumers.

Upon info

        5.      Defendants WGI and Gallagher commissioned or otherwise encouraged Defendant

AMI to send text messages to individuals across the country.

        6.      Unfortunately, Defendants do not obtain prior express written consent to place these

autodialed telemarketing calls and text messages, do not abide by the FTC’s do-not-call list, and do

not maintain their own internal do-not-call list, and, therefore, are in violation of the Telephone

Consumer Protection Act (“TCPA”), 47 U.S.C. § 227.

        7.      These autodialed calls placed by Defendants caused Plaintiff and class members to

suffer actual harm and legal injury. Plaintiff has suffered aggravation, invasion of privacy, and nuisance

due to receiving such calls. Plaintiff and class members suffered from the diminished use, enjoyment,

utility, and value of their telephones as these text messages interfered with their access to their cell and

residential phones.

        8.      The TCPA was enacted to protect consumers from unauthorized and unwanted

autodialed calls and text messages exactly like the ones alleged in this case. See Mims v. Arrow Fin

Servs., LLC, 132 S.Ct., 740, 745 (2012). Defendants placed these autodialed calls and sent these text

messages despite the fact that Plaintiff never provided Defendants with prior express written consent

to receive them.

        9.      Senator Hollings, the TCPA’s sponsor described these autodialed calls as “the scourge

of modern civilization, they wake us up in the morning; they interrupt our dinner at night; they force

the sick and elderly out of bed; they hound us until we want to rip the telephone out of the wall.” 137


                                                     2
   Case: 4:21-cv-01127-AGF Doc. #: 1 Filed: 09/15/21 Page: 3 of 22 PageID #: 3



Cong. Rec. 30, 821 (1991).

        10.        By placing the autodialed calls and sending the text messages at issue to individuals on

both the FTC do-not-call registry and who should be on an internal do-not-call list, Defendants have

violated the privacy and statutory rights of Plaintiff and caused him to suffer actual harm by subjecting

him to the aggravation that necessarily accompanies the receipt of such repeated and unauthorized

autodialed calls and text messages.

        11.        Plaintiff therefore seeks an injunction requiring Defendants to stop using an autodialer

to place telemarketing calls and messages to telephones, to stop allowing phone calls and text messages

to numbers on the FTC’s do-not-call registry, and to maintain and abide by an internal do-not-call

registry, as well as an award of actual and statutory damages, together with costs and reasonable

attorneys’ fees.

                                                 PARTIES

        12.        Plaintiff Joshua Brenner (“Plaintiff”) is a resident of the State of Missouri.

        13.        Defendant Watch Gang, Inc. is a California limited liability company organized in the

state of California with its principal place of business in Burbank, California.

        14.        Defendant Gallagher is an individual domiciled in the state of California and upon

information and belief, resides at 3382 Canton Way, Studio City, California 91604.

        15.        Defendant Gallagher is the owner, organizer, controller, and upon information and

belief, is an executive for WGI.

        16.        Upon information and belief Defendant Gallagher has complete and total control over

the conduct and actions of WGI.

        17.        Defendant Gallagher, upon information and belief, controls the marketing strategy of

WGI, including its decision to employ unlawful telemarketing strategies.




                                                       3
   Case: 4:21-cv-01127-AGF Doc. #: 1 Filed: 09/15/21 Page: 4 of 22 PageID #: 4



         18.   Defendant Gallagher is vicariously liable for WGI’s actions as he had agency over

determining marketing strategies, who received calls, and how these were limited.

         19.   Defendants, upon information and belief, have employed unlawful tactics to procure

information from consumers in order to make auto-dialed calls and messages to such consumers.

         20.   Upon information and belief, Defendants provide phone numbers to various

individuals and third-parties in order to have such parties solicit consumers on Defendants’ behalf.

         21.   Upon information and belief, Defendant Gallagher is vicariously liable for WGI’s

actions as they had agency over the phone numbers WGI were provided, control over whether proper

consent was obtained to use such phone numbers, and upon information and belief, directed WGI to

make such calls or solicit such calls and messages, knowing proper authorization had not been

obtained.

         22.   Defendant AMI is a corporation organized in the state of Delaware with its

headquarters located at 156 5th Avenue, Suite 303, New York, New York 10010 that conducts business

throughout this state and throughout the country.

         23.   Defendant AMI acts as a marketer for corporations utilizing both text messaging

campaigns and auto-dialed phone calls to consumers.

         24.   Defendants, upon information and belief, have employed unlawful tactics to procure

information from consumers and made auto-dialed calls and text messages to consumers, including

Plaintiff.

                                 JURISDICTION AND VENUE

         25.   This Court has personal jurisdiction over Defendants because Defendants frequently

transacts business in this state, have made contracts within this state, and/or have committed tortious

acts within this state and otherwise have sufficient minimum contacts with the State of Missouri.

         26.   Venue is proper because a substantial part of the events, actions, and omissions of


                                                    4
   Case: 4:21-cv-01127-AGF Doc. #: 1 Filed: 09/15/21 Page: 5 of 22 PageID #: 5



Defendants, which give rise to the claims and subjects Defendants to liability for this auto-dialed

calling and texting campaign and failure to maintain and internal do-not-call list, occurred in this

circuit.

           27.   Plaintiff resides in this venue and received the at-issue calls while in this venue.

           28.   Plaintiff’s area code, (636), is associated with the eastern half of Missouri. Thus, any

party texting or calling Plaintiff should reasonably expect Plaintiff to reside in this district.

           29.   Defendant WGI is incorporated in and domiciled in the state of California with its

principal place of business located in Burbank, California and attempts to market and sell its services

throughout the entire country.

           30.   Defendant Gallagher purposefully availed himself of this jurisdiction by instructing

individuals to call an individual it knew was in St. Louis, Missouri.

           31.   Defendant AMI attempts to market and sell products in which it is contracted to

market throughout the state of Missouri.

           32.   Defendant AMI continually texted a phone number with the area code (636), and

thereby knowingly engaged with this district and venue, creating sufficient minimum contacts in this

matter.

           33.   Plaintiff is an individual located in St. Louis, Missouri.

           34.   This Court has personal jurisdiction over Defendants because they have purposefully

availed itself of this jurisdiction and specifically, this Circuit, as the events giving rise to this lawsuit

occurred in and emanated from, in substantial part, this Circuit.

                                        TCPA BACKGROUND

           35.   In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing…can be




                                                     5
   Case: 4:21-cv-01127-AGF Doc. #: 1 Filed: 09/15/21 Page: 6 of 22 PageID #: 6



an intrusive invasion of privacy[.]” Telephone Consumer Protection Act of 1991, Pub. L. No. 102-

243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

        36.      Through the TCPA, Congress outlawed telemarketing via unsolicited automated or

pre-recorded telephone calls (“robocalls”), finding:

        Residential telephone subscribers consider automated or prerecorded telephone calls,

regardless of the content or the initiator of the message, to be a nuisance and an invasion of privacy.

                                                           ---

        Banning such automated or prerecorded telephone calls to the home, except when the

receiving party consents to receiving the call…is the only effective means of protecting telephone

consumers from this nuisance and privacy invasion. Id. § 2(10) and (12); see also Mims, 132 S. Ct. at

745.

                                   The TCPA imposes vicarious liability on

                               third-parties who do not physically dial the calls

        37.      Under the TCPA, a seller of a product or service may be vicariously liable for a third-

party marketer’s violations, even if the seller did not physically dial the illegal call, and even if the seller

did not directly control the marketer who did. In re Joint Pet. Filed by Dish Network, LLC, FCC 13-54 ¶

37, 2013 WL 193449 (May 9, 2013) (“FCC Ruling”).

        38.      A seller is liable when it has authorized a telemarketer to market its goods or services.

Id. ¶ 47.

        39.      Additionally, a seller may be vicariously liable for violations of those provisions under

principles of apparent authority and ratification. Factors relevant to a finding of vicarious liability

include:

        a.       Whether “the seller allows the outside sales entity access to information and systems

that normally would be within the seller’s exclusive control, including…access to detailed information


                                                       6
   Case: 4:21-cv-01127-AGF Doc. #: 1 Filed: 09/15/21 Page: 7 of 22 PageID #: 7



regarding the nature and pricing of the seller’s products and services or to the seller’s customer

information,”

        b.      Whether the outside sales entity can “enter consumer information into the seller’s sales

or customer systems,”

        c.      Whether the outside sales entity has “the authority to use the seller’s trade name,

trademark and service mark,”

        d.      Whether the “seller approved, wrote or reviewed the outside entity’s telemarketing

scripts,” and

        e.      “Whether the seller knew (or reasonably should have known) that the telemarketer

was violating the TCPA on the seller’s behalf and the seller failed to take effective steps within its

power to force the telemarketer to cease that conduct.” Id. ¶ 46.



                                            STANDING

        40.     The TCPA, 47 USC 223(b)(3) confers a private right of action to any person an action

based on violations the statute.

                                    FACTUAL ALLEGATIONS

        41.     Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

        42.     On or about January 2021, the specific date better known by Defendants, Defendants

began contacting Plaintiff via telephone via text messages.

        43.     Upon information and belief, these text messages came from Defendant AMI.

        44.     These calls were placed for Defendants WGI and by extension, Defendant Gallagher.

        45.     When the telemarketing campaign begin, Defendants attempted to telemarket its

watch subscription services to Plaintiff.

        46.     Plaintiff did not consent to receiving these text messages.


                                                   7
   Case: 4:21-cv-01127-AGF Doc. #: 1 Filed: 09/15/21 Page: 8 of 22 PageID #: 8



         47.     Plaintiff does not have an existing relationship with Defendants.

         48.     Plaintiff has not inquired with Defendants about its products or services.

         49.     Plaintiff is the regular user, owner, and only individual assigned to the personal phone

number (636) 346-3672 and was the recipient of Defendants’ calls to that number.

         50.     Plaintiff’s personal phone number, (636) 346-3672 is assigned to his personal cellular

phone service.

         51.     Plaintiff does not use this telephone line for any business purposes.

         52.     Plaintiff informed Defendants that he was not interested in the services and wished

for the text messages to cease on March 21, 2021.

         53.     At that point in time, Defendants became aware they did not have a business

relationship with Plaintiff, that Plaintiff did not wish to have a business relationship with Defendants,

and that Plaintiff wished to be added to Defendants’ internal do-not-call list.

         54.     Unfortunately, Defendants continued their telemarketing campaign.

         55.     Plaintiff then again opted out via text message on April 7, 2021.

         56.     At that point, Defendants had received notice on two separate occasions that the text

messages were unwelcome and harassing.

         57.     Plaintiff has been on the National Do Not Call Registry since December 31, 2004.

         58.     Defendants are not entitled to send soliciting text messages to these registered number

without prior express consent, which they did not have.

         59.     Defendants sent Plaintiff 45 text messages prior to Plaintiff advising Defendant of its

error.

         60.     Defendants sent at least forty-five (45) messages to an individual on the Do Not Call

registry without consent from that individual.




                                                    8
   Case: 4:21-cv-01127-AGF Doc. #: 1 Filed: 09/15/21 Page: 9 of 22 PageID #: 9



        61.      After unequivocally revoking any consent to receive telemarketing text messages,

Defendants continued to contact Plaintiff.

        62.      Plaintiff did not advise Defendant that communication may resume at any point in

time.

        63.      Plaintiff received at least fifty-nine (59) text messages from Defendants after insisting

that the telemarketing campaign cease.

        64.      Upon information and belief, Plaintiff has received well in excess of one hundred and

four (104) text messages, to be determined by the discovery phase.

        65.      Defendants refused to stop this harassment.

        66.      Defendants knew that Plaintiff did not wish to be texted but continued to do.

        67.      Plaintiff has not given written consent to receive calls or messages from, or on behalf

of Defendants, or any of their representatives or affiliates.

        68.      Plaintiff does not have a pre-existing business relationship with Defendants, or any of

its representatives or affiliates.

        69.      Plaintiff explicitly advised Defendants that he wished to no longer receive these

telemarketing communications from Defendants.

        70.      Plaintiff has had to constantly endure these harassing telemarketing calls throughout

his day as they invaded upon his privacy and solitude.

        71.      Defendants knew that they continued to text message to attempt to telemarket services

from an individual who attempted to prevent his phone number from receiving such harassing calls

and messages.

        72.      These continued messages were harassing and intended to frustrate Plaintiff.

        73.      Upon information and belief, some or all of these calls utilized an artificial and pre-

recorded voice to deliver unsolicited information to Plaintiff.


                                                    9
  Case: 4:21-cv-01127-AGF Doc. #: 1 Filed: 09/15/21 Page: 10 of 22 PageID #: 10



          74.   Plaintiff instructed Defendants’ agents/representatives to stop messaging his device.

          75.   Even if Defendants believed they had consent to call or message Plaintiff, Plaintiff

made clear numerous times that they did not have consent and should cease all calls.

          76.   Despite clearly and unequivocally revoking any consent Defendants may have believed

they had to call or message Plaintiff, Defendants continued to place automated calls and messages to

Plaintiff.

          77.   Upon information and belief, Defendant AMI’s “systems” include an auto-dialer

system and internal Do Not Call Lists.

          78.   Upon information and belief, Defendant AMI’s “systems” include automatic texting,

wherein a series of messages are programmed to be sent to thousands of individuals.

          79.   Upon information and belief, Defendant AMI continued to call and message

individuals placed on the internal Do Not Call List despite consumer’s requests to be placed on such

a list.

          80.   Upon information and belief, Defendants WGI and Gallagher knew, or should have

known, that Defendant AMI failed to obtain prior consent before contacting individuals and did not

properly maintain its internal do-not-call list.

          81.   In the alternative, Defendants WGI and Gallagher provided Defendant AMI with

phone numbers that it knew did not consent to receiving such information.

          82.   Each subsequent call Defendants made to Plaintiff’s telephone was knowing and

willful and done so without the express consent of Plaintiff.

          83.   Defendants intentionally harassed and abused Plaintiff on numerous occasions by

regularly texting him several times in a row.

          84.   Upon information and belief, Defendants WGI and Gallagher have engaged in

business strategies that include marketing through illegal telemarketing calls and text messages.


                                                   10
 Case: 4:21-cv-01127-AGF Doc. #: 1 Filed: 09/15/21 Page: 11 of 22 PageID #: 11



        85.     Upon information and belief, Defendant AMI has corporate policies to use an

automatic telephone dialing system, pre-recorded or artificial voice, and to not honor do-not call

requests in messaging individuals just as they did to Plaintiff’s line in this case.

        86.     Upon information and belief, Defendant AMI’s corporate policy is structured so as to

continue to call or message individuals like Plaintiff, on behalf of other companies that seek to harass

consumers, despite these individuals explaining to all Defendants that they want the calls to cease.

        87.     Not a single call or message placed by Defendants to Plaintiff was placed for

“emergency purposes” as specified in 47 U.S.C. § 277(b)(1)(A).

        88.     Defendants willfully and knowingly violated the TCPA with respect to Plaintiff.

        89.     Each text message sent by Defendants to the Plaintiff’s phone without consent caused

Plaintiff to suffer the injury of invasion of privacy and the intrusion upon his right of seclusion.

        90.     Each text message sent by Defendants to the Plaintiff’s phone without consent caused

Plaintiff to suffer the injury of unnecessary expenditures to his time. For the messages Plaintiff

opened, the time spent doing so was unnecessary as Plaintiff repeatedly asked for the messages to

stop. Even for unanswered messages, Plaintiff had to waste time silencing his ring tone or deleting the

message. This also impaired the usefulness of Plaintiff’s phone, which is designed to inform the user

of important and legitimate missed communications.

        91.     Each text message sent by Defendants to the Plaintiff’s phone without consent caused

Plaintiff to suffer the injury of occupation of his phone line by unwanted calls, making the phone

unavailable for legitimate callers, messages, or outgoing calls and messages, while the phone was

alerting Plaintiff to yet another message from Defendants.

        92.     Each text message sent by Defendants without the consent of the Plaintiff occupied

space in Plaintiff’s phone.




                                                     11
 Case: 4:21-cv-01127-AGF Doc. #: 1 Filed: 09/15/21 Page: 12 of 22 PageID #: 12



        93.     Every text message sent by Defendants without express consent to Plaintiff’s phone

resulted in injury of trespass to Plaintiff’s chattel, namely his telephone.

        94.     As a result of the text messages described above, Plaintiff was affected in a personal

and individualized way through stress, anxiety, nervousness, distress and aggravation.

        95.     Defendants’ conduct has caused Plaintiff to suffer damages including, but not limited

to, the loss of time incurred by Plaintiff as well as attorneys’ fees paid for advice regarding his situation.

        96.     A corporation or other entity that contracts out its telephone marketing may be held

vicariously liable under federal common law principles of agency for violations of the TCPA that are

committed by third-party telemarketers.

        97.     Defendants WGI and Gallagher are thus directly liable for AMI’s telemarketing

cmessages because, upon information and belief, they actively participated in the messaging by

allowing such an outside entity access to information and systems that normally would be within the

seller’s exclusive control by giving AMI access to its messaging systems and internal data.

        98.     Defendants WGI and Gallagher maintain interim control over AMI, as they hired AMI

to perform tasks and dictated parameters for potential prospects.

        99.     Defendants WGI and Gallagher knew, or should have know, that AMI was violating

the TCPA on its behalf and failed to take effective steps within its power to force AMI to cease such

conduct. Defendants WGI and Gallagher tacitly consented to such actions by not reasonably

investigating or preventing such conduct.

                                        CLASS ALLEGATIONS

        100.    This action is brought as a class action. Plaintiff brings this action on behalf of himself

and on behalf of all other persons similarly situated pursuant to Rule 23 of the Federal Rules of Civil

Procedure.

        101.    The identities of all class members are readily ascertainable from the records of


                                                     12
 Case: 4:21-cv-01127-AGF Doc. #: 1 Filed: 09/15/21 Page: 13 of 22 PageID #: 13



Defendants.

        102.    Excluded from the Plaintiff’s Class are Defendants, and all officers, members,

partners, managers, directors, and employees of Defendants, and all of their respective immediate

families, and legal counsel for all parties to this action and all members of their immediate families.

        103.    There are questions of law and fact common to the Plaintiff’s Class, which common

issues predominate over any issues involving only individual class members. The principal issues are

whether Defendants’ communications with the Plaintiff, such as the above stated claims, violate

provisions of the TCPA.

        104.    Plaintiff’s claims are typical of the class members, as all are based upon the same facts

and legal theories.

        105.    Plaintiff will fairly and adequately protect the interests of the Plaintiff’s Class defined

in this complaint. Plaintiff has retained counsel with experience in handling consumer lawsuits,

complex legal issues, and class actions, and neither the Plaintiff nor his attorneys have any interests,

which might cause them not to vigorously pursue this action.

        106.    This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

                a.      Numerosity: Plaintiff is informed and believes, and on that basis alleges, that

        the Plaintiff’s Class defined above is so numerous that joinder of all members would be

        impractical.

                b.      Common Questions Predominate: Common questions of law and fact exist

        as to all members of the Plaintiff’s Class and those questions predominate over any questions

        or issues involving only individual class members. The principal issues are whether

        Defendants’ communications with the Plaintiff, including its failure to abide by the FTC do-


                                                    13
 Case: 4:21-cv-01127-AGF Doc. #: 1 Filed: 09/15/21 Page: 14 of 22 PageID #: 14



       not-call list and failure to maintain an internal do-not-call list, such as in the above stated

       claims, violate provisions of the TCPA.

               c.      Typicality: Plaintiff’s claims are typical of the claims of the class members.

       Plaintiff and all members of Plaintiff’s Class defined in this complaint have claims arising out

       of the Defendants’ common uniform course of conduct complained of herein.

               d.      Adequacy: Plaintiff will fairly and adequately protect the interests of the class

       members insofar as Plaintiff has no interests that are adverse to the absent class members.

       Plaintiff is committed to vigorously litigating this matter. Plaintiff has also retained counsel

       experienced in handling consumer lawsuits, complex legal issues, and class actions. Neither

       the Plaintiff nor his counsel have any interests, which might cause them not to vigorously

       pursue the instant class action lawsuit.

               e.      Superiority: A class action is superior to the other available means for the fair

       and efficient adjudication of this controversy because individual joinder of all members would

       be impracticable. Class action treatment will permit a large number of similarly situated

       persons to prosecute their common claims in a single forum efficiently and without

       unnecessary duplication of effort and expense that individual actions would engender.

       Certification of a class under Rule 23(b)(l)(A) of the Federal Rules of Civil Procedure is

       appropriate because adjudications with respect to individual members create a risk of

       inconsistent or varying adjudication which could establish incompatible standards of conduct

       for Defendants who, upon information and belief, instigate the autodialed calling of do-not-

       call registered individuals throughout the United States of America.

       107.    Certification of a class under Rule 23(b)(2) of the Federal Rules of Civil Procedure is

also appropriate in that a determination that the above stated claims, violate provisions of the TCPA,

and is tantamount to declaratory relief and any monetary relief under the TPCA would be merely


                                                  14
 Case: 4:21-cv-01127-AGF Doc. #: 1 Filed: 09/15/21 Page: 15 of 22 PageID #: 15



incidental to that determination.

        108.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure is

also appropriate in that the questions of law and fact common to members of the Plaintiff’s Class

predominate over any questions affecting an individual member, and a class action is superior to other

available methods for the fair and efficient adjudication of the controversy.

        109.    Further, Defendants have acted, or failed to act, on grounds generally applicable to the

Rule (b)(l)(A) and (b)(2) Class, thereby making appropriate final injunctive relief with respect to the

Class as a whole.

        110.    Depending on the outcome of further investigation and discovery, Plaintiff may, at the

time of class certification motion, seek to certify one or more classes only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).

        111.    This cause of action is brought on behalf of Plaintiff and the members of a class.

        112.    The class consists of all persons whom Defendants’ records reflect were sent a

telemarketing messages by Defendants, and (a) whose phone numbers are registered with a cellular

device or residential phone line; (b) who had not given written consent to be subjected to these

messages; or (c) had explicitly revoked or made clear the lack of consent to make such messages; or

(d) were on the FTC’s do-not-call registry; and (e) the Plaintiff asserts that the messages described

contained violations of the TCPA for sending telemarketing messages which they had no authority or

right to make to Plaintiff and all those in the Class.

                                       COUNT I
                     VIOLATIONS OF THE TELEPHONE CONSUMER
                        PROTECTION ACT, 47 U.S.C. § 227 ET SEQ.
                             Auto-dialed calls and messages

        113.    Plaintiff, individually and on behalf of all others similarly situated, incorporates by

reference all other paragraphs of this Complaint as if fully stated herein.



                                                    15
  Case: 4:21-cv-01127-AGF Doc. #: 1 Filed: 09/15/21 Page: 16 of 22 PageID #: 16



        114.    The foregoing acts and omissions of the Defendants constitutes violations of the

TPCA, including but not limited to each of the above cited provisions of 47 U.S.C. § 227 et seq.

        115.    Defendants violated the TCPA by (a) initiating a telephone call using an automated

dialing system to Plaintiff’s cellular telephone number assigned to him, or (b) by the fact that others

caused the initiation of those calls on its behalf. See C.F.R. 64.1200(a)(1)(iii); 47 U.S.C. § 227(b)(1).

        116.    The TCPA provides a private right of action, wherein a person may, if otherwise

permitted by the laws or rules of court of a state, bring in an appropriate court of that state:

                a.      An action based on a violation of this subsection or the regulations prescribed

        under this subsection to enjoin such violation.

                b.      An action to recover for actual monetary loss from such a violation, or to

        receive $500 in damages for each such violation, whichever is greater; or

                c.      Both such actions.

        117.    The Court, in its discretion, may treble the statutory damages if the violation was

knowing. 47 U.S.C. § 227.

        118.    The TCPA is a strict liability statute and Defendants are liable to Plaintiff, individually,

and on behalf of all others similarly situated, even if its actions were only negligent.

        119.    Defendants knew or should have known that: (a) Plaintiff had unequivocally revoked

any given express permission or invitation for Defendants or anyone else to initiate a telephone call

or text message using an automated dialing system to Plaintiff’s telephone number to solicit

information about Defendants, and that (b) Plaintiff had unequivocally revoked any give express

permission or invitation for Defendants or anyone else to initiate telemarketing calls or text messages

to Plaintiff.

        120.    If the Court finds that Defendants knowingly violated this subsection or the

regulations prescribed under this subsection, the Court may, in its discretion, increase the amount of


                                                    16
 Case: 4:21-cv-01127-AGF Doc. #: 1 Filed: 09/15/21 Page: 17 of 22 PageID #: 17



the award to an amount equal to not more than three times the amount available under subparagraph

(b) of this paragraph. 47 U.S.C. § 227(b)(3).

        121.      Plaintiff, and all others similarly situated, is also entitled to and do seek injunctive relief

prohibiting the Defendants’ violation of the TCPA in the future.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

respectfully requests that the Court grant Plaintiff, and all others similarly situated, the following relief

against the Defendants:

                  a.      Injunctive relief prohibiting such violations of the TCPA by the Defendants

        in the future;

                  b.      As a result of the Defendants’ willful and/or knowing violations of 47 U.S.C.

        § 227, Plaintiff, and all others similarly situated, seek treble damages, as provided by statute,

        of up to $1,500 for each and every call that violated the TCPA;

                  c.      As a result of Defendants’ violations of 47 U.S.C. § 227, Plaintiff, and all others

        similarly situated, seek $500 in statutory damages for each and every call that violated the

        TCPA;

                  d.      A declaration that Defendants’ conduct violated the TCPA and that this action

        is just and proper;

                  e.      An award of costs and such further relief as the Court may deem just and

        proper;

                  f.      That this Court award pre-judgment and post-judgment interest at the

        statutory rate of 9%;

                  g.      That this Court award Plaintiff’s its attorney fees and all expenses incurred in

        preparing and prosecuting this claim; and


                                                       17
 Case: 4:21-cv-01127-AGF Doc. #: 1 Filed: 09/15/21 Page: 18 of 22 PageID #: 18



                h.      Such other relief as this Court may deem just and proper.

                                    COUNT II
                     VIOLATIONS OF THE TELEPHONE CONSUMER
                        PROTECTION ACT, 47 U.S.C. § 227 ET SEQ.
                                Do Not Call Violations

        122.    Plaintiff, individually and on behalf of all others similarly situated, incorporates by

reference all other paragraphs of this Complaint as if fully stated herein.

        123.    The foregoing acts and omissions of the Defendants constitute violations of the

TPCA, including but not limited to each of the above cited provisions of 47 U.S.C. § 227 et seq.

        124.    The TCPA provides a private right of action, wherein a person may, if otherwise

permitted by the laws or rules of court of a state, bring in an appropriate court of that state:

                a.      An action based on a violation of this subsection or the regulations prescribed

        under this subsection to enjoin such violation.

                b.      An action to recover for actual monetary loss from such a violation, or to

        receive $500 in damages for each such violation, whichever is greater; or

                c.      Both such actions.

        125.    The Court, in its discretion, may treble the statutory damages if the violation was

knowing. 47 U.S.C. § 227.

        126.    The TCPA is a strict liability statute and Defendants are liable to Plaintiff, individually,

and on behalf of all others similarly situated, even if its actions were only negligent.

        127.    Defendants called a residential telephone subscriber who had registered his telephone

number on the national do-not-call registry of persons who do not wish to received telephone

solicitations that is maintained by the Federal Government.

        128.    Defendants called a residential telephone subscriber who had asked numerous times

to be on its company-specific do-not-call lists, and thus failed to maintain its internal do-not-call list

so as to cease calling individuals who request Defendants do so.
                                                    18
 Case: 4:21-cv-01127-AGF Doc. #: 1 Filed: 09/15/21 Page: 19 of 22 PageID #: 19



        129.      If the Court finds that Defendants knowingly violated this subsection or the

regulations prescribed under this subsection, the Court may, in its discretion, increase the amount of

the award to an amount equal to not more than three times the amount available under subparagraph

(b) of this paragraph. 47 U.S.C. § 227(b)(3).

        130.      Plaintiff, and all others similarly situated, is also entitled to and do seek injunctive relief

prohibiting the Defendants’ violation of the TCPA in the future.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

respectfully requests that the Court grant Plaintiff, and all others similarly situated, the following relief

against the Defendants:

                  a.      Injunctive relief prohibiting such violations of the TCPA by the Defendants

        in the future;

                  b.      As a result of the Defendants’ willful and/or knowing violations of 47 U.S.C.

        § 227, Plaintiff, and all others similarly situated, seek treble damages, as provided by statute,

        of up to $1,500 for each and every call that violated the TCPA;

                  c.      As a result of Defendants’ violations of 47 U.S.C. § 227, Plaintiff, and all others

        similarly situated, seek $500 in statutory damages for each and every call that violated the

        TCPA;

                  d.      A declaration that Defendants’ conduct violated the TCPA and that this action

        is just and proper;

                  e.      An award of costs and such further relief as the Court may deem just and

        proper;

                  f.      That this Court award pre-judgment and post-judgment interest at the

        statutory rate of 9%;


                                                       19
 Case: 4:21-cv-01127-AGF Doc. #: 1 Filed: 09/15/21 Page: 20 of 22 PageID #: 20



                g.       That this Court award Plaintiff’s its attorney fees and all expenses incurred in

        preparing and prosecuting this claim; and

                h.       Such other relief as this Court may deem just and proper.

                                  COUNT III
                   VIOLATIONS OF MISSOURI CONSUMER FRAUD
                AND DECEPTIVE BUSINESS PRACTICES ACT Chapter 407

        117.    Plaintiff, individually, and on behalf of all others similarly situated, incorporates by

reference the foregoing paragraphs of this Complaint as if fully set forth herein.

        118.    In accordance with Chapter 407, Plaintiff, and all others similarly situated, bring Count

II for Defendants’ unfair practice of making unsolicited and unlawful text messages to Plaintiff’s

telephone number without permission or after permission has been revoked:

                All persons who, on or after four years prior to the filing of this action, were
        sent telephone messages by or on behalf of Defendants with respect to whom
        Defendants cannot provide evidence of prior express permission or invitation.

        119.    Defendants violated the unfairness predicate of the Act by engaging in an

unscrupulous business practice and by violating Missouri public policy, which public policy violations

in the aggregate caused substantial injury to Plaintiff.

        120.    Defendants’ misconduct caused damages to Plaintiff, including loss of the exclusive

use of his telephone, loss of time, and emotional distress.

        121.    Plaintiff routinely uses his telephone. Defendants’ actions prevented Plaintiff from

using his telephone during the time Defendants contacted Plaintiff’s telephone for Defendants’

unlawful purposes. Plaintiff lost valuable time receiving Defendant’s unlawful telephone calls.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

respectfully requests that the Court grant Plaintiff, and all others similarly situated, the following relief

against the Defendants:


                                                     20
 Case: 4:21-cv-01127-AGF Doc. #: 1 Filed: 09/15/21 Page: 21 of 22 PageID #: 21



               a.      That this Court award judgment against Defendants in a total amount in excess

       of the $25,000 jurisdictional amount of this Court to be proven at trial;

               b.      That this Court award damages to Plaintiff, and all others similarly situated;

               c.      That this Court award treble damages to Plaintiff, and all others similarly

       situated, for knowing violations of the MMPA;

               d.      That this Court award punitive damages to Plaintiff, and all others similarly

       situated;

               e.      That this Court declare that Defendants’ conduct violated the MMPA and that

       this action is just and proper;

               f.      That this Court award Plaintiff, and all others similarly situated, damages and

       attorney fees for violation of The Missouri Consumer Fraud and Deceptive Business Practices

       Act Chapter 407;

               g.      That this Court award Plaintiff all expenses incurred in preparing and

       prosecuting these claims;

               h.      That this Court enter an injunction prohibiting Defendants from such

       violations of the MMPA by the Defendants in the future; and

               i.      Awarding such further relief as this Court may deem just and proper.

                                         JURY DEMAND
       122.    Plaintiff hereby demands a jury trial on all counts so triable.


Dated: September 15, 2021




                                                  21
Case: 4:21-cv-01127-AGF Doc. #: 1 Filed: 09/15/21 Page: 22 of 22 PageID #: 22



                                          Respectfully Submitted,
                                          HALVORSEN KLOTE

                                   By:    /s/ Samantha J. Orlowski
                                          Samantha J. Orlowski, #72058
                                          Joel S. Halvorsen, #67032
                                          680 Craig Road, Suite 104
                                          St. Louis, MO 63141
                                          P: (314) 451-1314
                                          F: (314) 787-4323
                                          sam@hklawstl.com
                                          joel@hklawstl.com
                                          Attorneys for Plaintiff




                                     22
